DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 5, 6, and 9-13 are allowed.
The following is an examiner’s statement of reasons for allowance:

The allowable subject matter in claims 1 and 6 pertains to wherein the control board includes: 
a flame detection signal reception unit adapted and
configured to receive a flame detection signal of the flame sensor; 
an image processing unit adapted and configured to perform image processing to determine whether the flame within the monitoring area is a flame attributable to a real fire or an artificial flame allowed in advance based on the thermogram of the flame photographed by the infrared thermographic camera; 
a fire determination unit configured to determine whether a fire signal has been generated by comparing a size of the flame with a reference value; 
an alarm signal output unit configured to output a fire alarm signal in
response to a fire occurrence signal output from the fire determination; and 
a communication module configured to perform communication with a smart device possessed by a user,

wherein when it is determined that a human is present within the monitoring area,
determining, by the image processing unit, coordinates of the human, determining, by the image processing unit, adjacency between the human and the flame, and continuously monitoring the flame, by the image processing unit, and wherein 
it is determined that a fire has occurred,
(a) when a human exists in the monitoring area and the size of the flame is larger than a reference value, or
(b) the size of the flame is larger than the reference value when the absence of a human in the monitoring area.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON VIET Q NGUYEN/Primary Examiner, Art Unit 2663